     Case 2:17-cv-02187-JHS Document 112 Filed 06/20/19 Page 1 of 2
        Case 2:17-cv-02187-JHS Document 103-1 Filed 06/07/19 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTER.i~ DISTRICT OF PENNSYLVANIA

 IN RE U:'JIVERSAL HEALTH SERVICES,                     CIVIL ACTION
 INC., DERIVATIVE LITIGATION                            NO. 17-02187

                                                        HON. JOEL H. SLOMSKY
 This Document Relates To:

 ALL ACTIONS



                J l+S
          [PROPOS~D) ORDER GRANTI~G PLAINTIFPS' MOTION TO SEAL

       AND NOW, this 'Z.6!:5day of _ _.J"_u_l'/_E_ _ _ _ _ _ _, 2019, upon consideration

of Plaintiffs' Motion to Seal the [-P-fo"Josed] Short Supplemental Brief in Further Opposition to

Defendants' Motion to Dismiss to Give Further Guidance in Response to the Court's Questions at

Oral Argument and Exhibits Attached Thereto Pursuant to Local Rule 5.1.5 (the "Motion") and

any response thereto by Defendants, it is hereby

       ORDERED that the Motion is GRANTED.

       IT IS FURTHER ORDERED that a public redacted version of Plaintiffs'            f~]
Short Supplemental Brief in Further Opposition to Defendants' Motion to Dismiss to Give Further

Guidance in Response to the Court's Questions at Oral Argument shall be filed within    2._ days    l
from the date of this Order.

       IT IS FURTHER ORDERED that the Clerk of the Court is directed to seal Plaintiffs'

[Pr~eu] Short Supplemental Brief in Further Opposition to Defendants' Motion to Dismiss to

Give Further Guidance in Response to the Court's Questions at Oral Argument and the exhibits
            I
attached theieto, leaving the docket itself unsealed.
Case 2:17-cv-02187-JHS Document 112 Filed 06/20/19 Page 2 of 2
 Case 2:17-cv-02187-JHS Document 103-1 Filed 06/07/19 Page 2 of 2



                                    BY THE COURT:




                                    ~~
                                    Senior United States District Judge




                                                                          \
                                                                  \




                                                            •J'




                                2
